 Case: 1:19-cv-01053-SJD-KLL Doc #: 35 Filed: 09/21/21 Page: 1 of 4 PAGEID #: 148




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Thelma J. Smith,                              :
                                              :          Case No. 1:19-cv-1053
       Plaintiff,                             :
                                              :          Judge Susan J. Dlott
               v.                             :
                                              :          Order Deeming Admitted Requests for
Fidelity Mortgage, Inc., et al.,              :          Admission and Granting Summary
                                              :          Judgment
       Defendants.                            :



       Pending before the Court is Defendants’ Motion to Deem Their Requests for Admission

as Admitted and Motion for Summary Judgment (Doc. 32) filed on July 20, 2021. Plaintiff

failed to respond to Defendants’ Motion, despite receiving an extension of time until September

17, 2021 to respond. For the reasons that follow, the Court will DEEM ADMITTED the

Requests for Admission and GRANT the Motion for Summary Judgment.

I.     BACKGROUND

       Plaintiff Thelma J. Smith initiated this suit on December 12, 2019 against her former

employer, Defendant Fidelity Mortgage, Inc., and two supervisors at Fidelity Mortgage,

Defendants Jeffrey Vaughn and Steven Hutson. (Doc. 1.) Plaintiff asserted claims for sex

discrimination and harassment in violation of state and federal law, unlawful retaliation in

violation of state and federal law, and intentional infliction of emotional distress. (Id.) On

February 14, 2020, Defendants timely filed an Answer denying liability. (Doc. 3.)

       Plaintiff has failed to diligently prosecute this case against Defendants since filing the




                                                  1
    Case: 1:19-cv-01053-SJD-KLL Doc #: 35 Filed: 09/21/21 Page: 2 of 4 PAGEID #: 149




Complaint.1 Plaintiff failed to participate in telephonic status conferences held by Magistrate

Judge Karen L. Litkovitz on August 10, 2020 and September 11, 2020. She also failed to timely

respond to Defendants’ Motion to Dismiss for Lack of Prosecution filed on October 14, 2020.

(Doc. 21.) She responded only after Magistrate Judge Litkovitz issued an Order to Show Cause.

(Docs. 22, 25.) In April 2021, upon a motion by Defendants, Magistrate Judge Litkovitz

extended the deadlines in this case to complete discovery and file dispositive motions in part

because Plaintiff had not cooperated in Defendants’ attempts to schedule depositions. (Docs. 30,

31.)

         Thereafter, Defendants served their First Discovery Requests on Plaintiff on May 13,

2021. (Doc. 32-1 at PageID 113; Doc. 34-1 at PageID 119, 144.) Plaintiff failed to respond to

the First Discovery Requests, including to the Requests for Admission. (Doc. 32-1 at PageID

114.) Defendants then filed their Motion to Deem Their Requests for Admission as Admitted

and Motion for Summary Judgment on July 20, 2021, six days before the dispositive motion

deadline. Plaintiff did not file a timely response. The Court sua sponte granted Plaintiff an

extension of time until September 17, 2021 to file a response because Defendants had not

attached the Requests for Admission to their Motion. Defendants promptly remedied their

omission. Nonetheless, Plaintiff failed to file a response within the extended deadline.

II.      LAW AND ANALYSIS

         Defendants argue that each Request for Admission should be deemed admitted pursuant

to Federal Rule of Civil Procedure 36. “A matter is admitted unless, within 30 days after being

served, the party to whom the request is directed serves on the requesting party a written answer

or objection addressed to the matter and signed by the party or its attorney.” Fed. R. Civ. P.

1
  Although the Court refers herein to Plaintiff’s actions and inactions, Plaintiff is represented by legal counsel.
Counsel has had the obligation to prosecute this action on Plaintiff’s behalf, to respond to discovery, to attend
conferences, and to file all necessary briefs.

                                                            2
 Case: 1:19-cv-01053-SJD-KLL Doc #: 35 Filed: 09/21/21 Page: 3 of 4 PAGEID #: 150




36(a)(3). Defendants also move for summary judgment pursuant to Federal Rule of Civil

Procedure 56 on the basis of the purported admissions. On a summary judgment motion, “[a]

party asserting that a fact cannot be or is genuinely disputed must support the assertion by:

(A) citing to . . . admissions . . . .” Fed. R. Civ. P. 56(c)(1).

        The Court deems admitted the Requests for Admissions pursuant to Rule 36(a)(3).

Plaintiff, therefore, has admitted the following facts:

            •   She was not the subject of unwelcome harassment at any point during her
                employment with Fidelity Mortgage, Inc.

            •   She was not subjected to unwelcome sexual advances, requests for sexual
                favors, or other verbal or physical conduct of a sexual nature at any point
                during her employment with the Company.

            •   Defendants did not engage in harassment that unreasonably interfered with
                her work performance at any point during her employment with the
                Company.

            •   Defendants did not engage in harassment that was sufficiently severe and
                pervasive so as to alter the conditions of her employment and create an
                objectively intimidating, hostile, or offensive working environment at any
                point during her employment with the Company.

            •   Defendants exercised reasonable care to prevent and correct promptly any
                sexually harassing behavior during her employment with the Company.

            •   She was not qualified for her position with the Company.

            •   She was not treated differently than other similarly situated male
                employees with respect to any term or condition of her employment with
                the Company.

            •   Defendants had a legitimate, non-discriminatory, non-retaliatory business
                reason for taking all employment actions she alleges as a basis for the
                claims asserted in the Complaint.

            •   Defendants’ legitimate business reasons for taking the employment actions
                stated in the Complaint had a basis in fact, did actually motivate the
                employment actions, and were sufficient to motivate the employment
                actions.

            •   She did not complain to any manager at the Company at any time during
                her employment that she or any other employee was discriminated against,

                                                    3
 Case: 1:19-cv-01053-SJD-KLL Doc #: 35 Filed: 09/21/21 Page: 4 of 4 PAGEID #: 151




                  harassed, or otherwise treated unfairly with respect to any term or
                  condition of employment based on her or another employee’s membership
                  in any protected class.

              •   There is no causal connection between any alleged complaint of sexual
                  harassment, discrimination, or other unfair treatment and any of the
                  employment actions that she alleges as a basis for the claims asserted in
                  the Complaint.

              •   Her working conditions while employed with the Company were not so
                  intolerable that a reasonable person in her shoes would have felt
                  compelled to resign.

              •   None of the conduct alleged in the Complaint amounts to conduct so
                  outrageous in character, and so extreme in degree, as to go beyond all
                  possible bounds of decency, and to be regarded as atrocious, and utterly
                  intolerable in a civilized community.

              •   Defendants did not intentionally or recklessly cause her serious emotional
                  distress or bodily harm resulting from such serious emotional distress.

(Doc. 34-1 at PageID 140–143.) Plaintiff cannot prove her claims for sex discrimination and

harassment, unlawful retaliation, and intentional infliction of emotional distress in light of these

admissions. Therefore, Defendants are entitled to summary judgment.

III.    CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Deem Their Requests for Admission as

Admitted and Motion for Summary Judgment (Doc. 32) is GRANTED. The Requests for

Admission are DEEMED ADMITTED. Summary judgment is GRANTED to Defendants on

all claims.

        IT IS SO ORDERED.

                                                BY THE COURT:


                                                S/Susan J. Dlott
                                                Susan J. Dlott
                                                United States District Judge




                                                   4
